IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT NASHVILLE                   FILED
ANTONIO L. SWEATT,                             )
                                                                     July 19, 1999
                                               )   C.C.A. NO. 01C01-9811-CR-00454
       Appellant,                              )   (No. 90-S-1362 Below)
                                                                   Cecil W. Crowson
                                               )   DAVIDSON COUNTY
                                                                 Appellate Court Clerk
VS.                                            )
                                               )   The Hon. Steve Dozier
STATE OF TENNESSEE,                            )
                                               )   (Dismissal of Post-Conviction Petition)
       Appellee.                               )
                                               )   AFFIRMED PURSUANT TO RULE 20


                                         ORDER

              This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules. The appellant opposes the motion.



              On December 13, 1990, the petitioner pled guilty to two counts of aggravated

rape with an agreed sentence of 25 years in the Tennessee Department of Correction. He

filed a post-conviction petition on June 7, 1993, however, after counsel was appointed, he

withdrew the petition on November 4, 1993. Thereafter, on March 20, 1996, the petitioner

filed a second post-conviction petition.     Counsel was appointed, and two amended

petitions were filed. A hearing was held on February 19, 1997, at which the trial court held

that the petition was barred by the statute of limitations but reserved ruling on an issue

regarding the indictment, pending the Supreme Court’s decision in State v. Hill, 954
S.W.2d 725 (Tenn. 1997). Upon the release of the Supreme Court’s opinion in Hill, the

trial court denied the petition.



              The petitioner concedes that this petition for post-conviction relief was filed

outside the statute of limitations. However, he argues that he was lead to believe that he

would be released after serving 30% of his sentence, and therefore, the statute of

limitations should have been tolled until after he served 30% of his sentence.



              At the time of the petitioner’s conviction, the applicable statute of limitations

for filing a post-conviction petition was three years of the date of the final action. T.C.A.
§ 40-30-102 (1990 Repl.) (repealed 1995). Thereafter, our Legislature reduced the time

for filing a post-conviction petition to one year from the final action, and the statute of

limitations was “not to be tolled for any reason.” T.C.A. § 40-30-202(a) (1996 Supp.)

(amended 1996). The statute of limitations could only be tolled if one of the three

enumerated exceptions in the statute applied. See T.C.A. § 40-30-202 (b) (1996 Supp.)

(amended 1996). In the present case, the post-conviction petition was filed outside the

statute of limitations, and the trial court properly held that the petitioner failed to show that

one of the exceptions listed in the statute was applicable.



               Finally, as to the petitioner’s issue regarding the indictment, he correctly

concedes that this issue was foreclosed by our Supreme Court’s decision in State v. Hill,

954 S.W.2d 725. Therefore, the trial court correctly denied the petition for post-conviction

relief on this issue.



               IT IS, THEREFORE, ORDERED that the state’s motion to affirm the

judgment of the trial court under Rule 20, Tennessee Court of Criminal Appeals Rules, is

granted, and the judgment of the trial court is affirmed. It appearing that the petitioner is

indigent, costs of these proceedings are taxed to the state.



                                                      _____________________________
                                                      THOMAS T. WOODALL, JUDGE


CONCUR:


_____________________________
DAVID H. WELLES, JUDGE


_____________________________
JERRY L. SMITH, JUDGE




                                              - 2 -